Citation Nr: 0433612	
Decision Date: 12/20/04    Archive Date: 12/29/04

DOCKET NO.  02-05 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
psychiatric disability.  

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
hip disability.  

3.  Entitlement to service connection for a left eye 
disability to include glaucoma.  

4.  Entitlement to service connection for a low back 
disability.  

5.  Entitlement to service connection for gastrointestinal 
condition.  

6.  Entitlement to service connection for a sleep disorder. 

7.  Entitlement to service connection for diabetes mellitus.  

8.  Entitlement to service connection for residuals of a neck 
disability to include arthritis of the cervical spine.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


INTRODUCTION

The veteran served on active duty from June 1972 to July 
1975.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2001 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In a December 1991 rating decision, the agency of original 
jurisdiction denied entitlement to service connection for a 
nervous condition and for headaches.  The veteran was 
notified of those denials in December 1991 letter.  

In June 1992, the veteran attempted to "reopen" a claim for 
service connection for a nervous condition; in addition, he 
raised the claims for service connection for several 
disabilities including a left hip disability and for left eye 
disability.  By a December 1992 rating decision, the RO 
denied service connection for a nervous condition and a left 
hip condition.  Although the left eye disability was listed 
among the nonservice-connected disabilities, no adjudication 
was provided with respect to that issue.  The veteran was 
notified of the December 1992 rating decision in a letter 
dated later that month.  This notice contained no reference 
to an eye disability.  

By the July 2001 rating decision, service connection was 
denied for disabilities involving the low back, hip, vision, 
stomach, in addition for depression, a sleep disorder and 
diabetes.  The veteran expressed disagreement with the 
denials in July 2001.  In the same document, the veteran 
raised a claim for service connection for fainting spells and 
dizziness.  The RO has not had a chance to address these 
issues and they are referred to that office for appropriate 
action.  

In a January 2003, the RO denied entitlement to service 
connection for glaucoma and for residuals of a neck injury 
and arthritis at the C-5-C6 level.  By the same rating 
decision, the RO denied entitlement to special monthly 
compensation.  In April 2003, the veteran expressed 
disagreement with the denials of service connection for 
glaucoma and for neck disabilities.  A statement of the case 
was issued in October 2003 and the veteran perfected his 
appeal that month as to the denials of service connection for 
glaucoma and for neck disabilities.  

In May 2003, the veteran attempted to reopen a claim of 
entitlement to service connection for headaches; however, 
this claim was denied by the August 2003 rating decision.  
The veteran was notified of that determination in an August 
2003 letter.  He did not perfect an appeal with respect to 
this issue and consequently is not currently at issue.  

In a September 2003 the veteran raised the claim of 
entitlement to a total disability rating.  This matter is 
referred to the RO for all appropriate development and 
adjudication.  

This matter returns to the Board following a May 2004 remand 
for the purpose of affording the veteran a videoconference 
hearing.  This hearing was scheduled for July 2004, but could 
not be accomplished, as the veteran did not report.  In 
correspondence received from him in July 2004, the veteran 
reported that he was required to cancel his hearing for 
health problems.  

The issues of entitlement to service connection for back, 
hip, and gastrointestinal disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  Service connection was previously denied for a nervous 
condition and a left hip disability in a December 1992 rating 
decision; the RO notified the veteran of those determinations 
by a letter, dated later that month, but the veteran did not 
initiate a timely appeal.  

3.  The veteran attempted to reopen his claims for service 
connection for a nervous condition and for a left hip 
disability in July 2001.  

4.  The evidence received into the record since the December 
1992 rating decision that denied entitlement to service 
connection for a nervous condition consists of a transcript 
of a November 2002 RO hearing, and reports of VA inpatient 
and outpatient treatments; this evidence is new inasmuch as 
it was not previously of record, but is not so significant 
that it must be viewed with all the evidence in order to 
fairly decide the claim for service connection for a nervous 
condition.  

5.  The evidence received into the record since the December 
1992 rating decision that denied entitlement to service 
connection for a hip disability consists of a transcript of a 
November 2002 RO hearing, and reports of VA inpatient and 
outpatient treatments; this evidence is new inasmuch as it 
was not previously of record; this evidence is so significant 
that it must be viewed with all the evidence in order to 
fairly decide the claims for service connection for a nervous 
condition and for a left hip condition.  

6.  A left eye disability is not shown to be associated with 
injury, disease or event noted during his military service.  

7.  A sleep disorder is not shown to be associated with 
injury, disease or event noted during his military service.  

8.  The veteran is not shown to have Type II diabetes 
mellitus associated with Agent Orange exposure in Vietnam 
service; the veteran's only foreign service was in Panama.  

9.  The veteran is not shown to have a neck condition, to 
include arthritis of the cervical spine that is related to 
injury, disease or event noted during his military service.  


CONCLUSIONS OF LAW

1.  The RO's December 1992 decision that denied entitlement 
to service connection for psychiatric and left hip 
disabilities is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  

3.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a hip 
disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (effective prior to August 29, 2001).  

4.  A left eye disability to include glaucoma was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  

5.  A sleep disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

6.  Type II diabetes mellitus was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

7.  A neck disability to include cervical arthritis was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  New and Material Evidence

Service connection was previously denied for a nervous 
condition and for a left hip disability.  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue that the Board is required to address on 
appeal.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 
1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001). 

The definition of new and material evidence was recently 
amended.  See 38 C.F.R. § 3.156(a) (2002).  However, that 
amendment applies only to claims to reopen received on or 
after August 29, 2001.  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Because these claims were received before that date, 
in Aquaray 2000, the law in effect when the claims were filed 
is applicable.  

VA law provides that despite the finality of the prior 
adverse decision a claim will be reopened and the former 
disposition reviewed if new and material evidence is 
presented or secured with respect to a claim that has been 
disallowed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156 (effective prior to August 29, 2001).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(effective prior to August 29, 2001).

The Court has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals (Federal Circuit Court) 
overruled a holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which limited the reopening of previously denied 
claims based upon "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  See Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist had been fulfilled.  Elkins v. West, 
12 Vet. App. 209 (1999) (en banc).  However, on November 9, 
2000, the President signed into law the Veterans Claim 
Assistance Act (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) that eliminated the requirement of a well-grounded 
claim.  

With respect to the issue of materiality, the Court has held 
that the newly presented evidence need not be probative of 
all the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has held that evidence that is 
merely cumulative of other evidence in the record cannot be 
new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).  

1.  Nervous Condition

Service connection was originally denied for a nervous 
condition in December 1991.  At that time, it was noted that 
the veteran's service medical records were entirely negative 
for evidence of an acquired psychiatric disorder.  
Postservice treatment records show that the veteran underwent 
a psychiatric consultation in March 1991.  At that time, his 
psychiatric symptoms were thought to be associated with adult 
situation reaction.  When examined in May 1991 the examiner 
noted that there was no objective evidence anxiety or 
depression.  The veteran was notified of the denial of 
service connection for a psychiatric disability in a letter, 
dated in December 1991.  

In June 1992, the veteran requested the originating agency to 
reopen his claim for service connection for a nervous 
condition.  Service connection was denied for a nervous 
condition in a December 1992 rating decision.  

The veteran attempted to reopen his claim for service 
connection for an acquired psychiatric disorder in July 2000.  
He contends that he currently has neuropsychiatric disability 
related to his military service.  In August 2001, he claimed 
that he had a bad reaction from a flu shot and that some 
other GIs had passed away.  He claimed that he had a nervous 
reaction to this event and still does.  In his November 2002 
hearing on appeal, he stated that he began having psychiatric 
problems, including hallucinations during his military 
service.  

The evidence received into the record since the December 1992 
rating includes a March 1996 VA medical record showing that 
the veteran was diagnosed with a mood disorder associated 
with his medical condition.  A report of the July 1996 VA 
hospital admission shows that the veteran had a diagnosis of 
rule out major depression secondary to his medical condition.  
No association with the veteran's military service is 
indicated.  The October 1996 VA examination report that shows 
that the veteran had no psychiatric diagnosis on Axis I.  An 
Axis III diagnosis of malingering was noted.  

The veteran provided testimony at a November 2002 RO hearing.  
At that time, he reported that he was having problems with 
hallucinations while on active duty, but stated that he did 
not recall having any treatment in service.  Also, he 
reported that he was first treated for a mental disorder in 
the 1990s.  

This evidence is new, inasmuch as it was not previously of 
record.  However, it is not so significant that it must be 
viewed with all the evidence in order to fairly decide the 
case.  Significantly, the objective evidence fails to show an 
inservice origin for the current mental disorder.  Moreover, 
while the veteran has provided testimony indicating 
psychiatric symptoms in service, such statements are 
probative only to the extent that a layperson can discuss 
personal experiences.  Here, the testimony and assertions of 
the veteran are not probative as laypersons cannot provide 
medical evidence as they lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He has 
neither alleged nor does the evidence demonstrate that he is 
medically trained.  An appropriate medical expert must 
identify such a relationship, which involves a current 
medical diagnosis and nexus to service.  See also Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 292, 294-95 (1991).  Post-service medical records 
lack medical evidence establishing the presence of a 
psychiatric disorder related to service.  

In view of the foregoing, the Board finds that new and 
material evidence has not been received to reopen the claim 
of entitlement to a psychiatric disability.  

2.  Left Hip Disability

Entitlement to service connection for a left hip disability 
was denied in a December 1992 rating decision.  The evidence 
contained in the record at that time consists of a March 1974 
service medical record that shows that the veteran reported 
having constant pain in the left hip associated with a 
possible pulled hip muscle.  On examination, the veteran 
complained pain in the buttock secondary to an injury 
sustained while playing flag football.  The veteran was found 
to have a contusion.  Nothing pertinent was shown on the 
report of the medical examination for separation from 
military service.  When examined initially by VA in November 
1990, the veteran showed no evidence of disability in the 
hip.  Orthopedic examination was noted to be normal.  X-ray 
examination, conducted in April 1991 was interpreted as 
normal as well.  

The veteran was notified of the denial of service connection 
in a letter, dated in December 1992.  The veteran did not 
submit a timely appeal to the December 1992 rating decision.  
He attempted to reopen his claim for service connection in 
July 2000 statement.  

The evidence received since the December 1992 rating decision 
includes the report of an August 1996 private hospital report 
showing treatment for left hip pain and an August 1999 VA 
progress note showing treatment for left hip pain that the 
veteran associated with chronic injury in service.  

An October 1996 VA general medical examination shows left hip 
strain, restricted hip motion and the veteran was determined 
to be status post left hip dislocation based on his reported 
history.  The veteran reported that he sustained injury 
initially while playing football in 1974.  

This evidence is new, as it was not previously of record.  It 
is also material, as there is evidence of current disability, 
whereas previously there was no such evidence in the 
postservice examinations.  In view of the foregoing, the 
Board finds that this evidence is so significant that it must 
be viewed in the context of all the evidence in order to 
fairly decide the claim.  



B.  Service Connection.  

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  In addition, the veteran is advised that 
arthritis and diabetes are presumed to have been incurred in 
service if manifested to a compensable degree within one year 
after separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137, 5107; 38 C.F.R. §§ 3.307, 3.309.  

1.  Left Eye Disability

The veteran was noted to have complaints of burning of the 
eyes January 1973 during his military service.  These 
complaints were associated with viral syndrome.  He also 
reported that he got glaucoma while in service in 1973-1975. 
(See veteran's statement of August 2001).  He also appears to 
associate his vision problems with exposure to chemicals in 
the jungle in 1973-1975.  (See veteran's statement of August 
2001).  A normal eye examination was noted in May 1974.  He 
was seen again in November 1974 for burning eyes and other 
symptoms associated with a viral upper respiratory infection.  
No other eye complaints are indicated in the veteran's 
service medical records.  There is no indication that he was 
exposed to chemicals.  

The first documented evidence of disability is recorded in 
the VA examination report dated in 1990.  Eye surgery was 
performed in July 1990 and March 1991.  This surgical 
intervention was apparently for corneal laceration, with loss 
of lens that was apparently sustained in June 1990.  When 
examined in November 1990, the veteran was observed to have a 
diagnosis of status post corneal laceration with secondary 
glaucoma.  At that time, the veteran was noted to be status 
post corneal laceration of the left eye with secondary 
glaucoma.  

The October 1996 report of VA examination reflects that the 
veteran sustained a left eye injury in June 1990.  In 
addition, he was noted to be status post corneal laceration 
of the left eye, status post corneal transplant, left eye, 
status post Molteno implant, left eye and status post 
intraocular lens placement.  The veteran was noted to have 
refractive error, myopia, presbyopia, hyperopic astigmatism 
and glaucoma.  With respect to refractive error, the veteran 
is advised that congenital or developmental conditions, 
including refractive error are not considered injuries or 
diseases in the law pertaining to compensation benefits.  
38 C.F.R. § 3.303(c) (2004).  

The veteran provided testimony at his November 2002 RO 
hearing.  At that time, he stated that he began to experience 
blurred vision during his military service.  However, he did 
not recall obtaining treatment for this complaint.  The 
veteran did indicate, however, that his complaints in service 
differed from those that he currently experiences.  The 
veteran reported that he first began postservice treatment in 
1990 when an eye injury was incurred.  

The Board observes that the preponderance of the evidence is 
against service connection for left eye disability.  While 
eye complaints were noted during the veteran's service, these 
symptoms were associated with viral infections and did not 
appear to persist following the provision of treatment.  The 
veteran's eyes were normal on clinical examination after 
treatment was provided.  The record does not demonstrate 
continuity of symptoms.  This is clear inasmuch as the first 
documented evidence of treatment was recorded in 1990 after 
the veteran suffered intercurrent injury to the left eye.  
The remainder of the treatment appears to pertain solely with 
in the postservice injury.  This fact is supported by the 
veteran's own testimony that the current complaints differ 
from those experienced in military service.  

As noted above, service connection may be granted for chronic 
disability arising from disease or injury incurred in or 
aggravated by active service. For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303(b) (2004).

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a left eye 
disability associated with injury, disease or event noted 
during his military service.  Therefore, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In view of the foregoing, 
entitlement to service connection for a left eye disability 
is denied.

2.  Sleep Disorder

The veteran contends that his began having problems with a 
sleep disorder during his military service.  At his November 
2002 hearing, he reported that while he was in service, he 
was given medication to help him to sleep.  He also testified 
that he attempted to medicate himself by drinking alcoholic 
beverages.  

The veteran's service medical records make no reference to a 
sleep disorder.  The first documented evidence of this 
complaint is recorded in October 1996 where the presence of 
sleep apnea was considered.  Insomnia was noted in December 
1997.  

While the veteran's contentions regarding the origin of an 
existing sleep disorder have been considered, such statements 
are probative only to the extent that a layperson can discuss 
personal experiences.  As noted above, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of objective evidence of a nexus 
between the veteran's current complaints and his military 
service, the Board finds that the preponderance of the 
evidence is against the claim of service connection for a 
sleep disorder.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a sleep disorder 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for sleep disorder is denied.

3.  Diabetes

The veteran provided testimony in his November 2002 hearing 
stating that he believed that he developed diabetes as a 
result of his exposure to chemicals in his service.  

The veteran's service medical records do not contain a 
diagnosis of diabetes mellitus.  The October 1975 report of 
the medical examination for release from active service shows 
that his urinalysis was negative for sugar.  In this case, 
the first documented evidence of diabetes is contained in 
treatment records dated many years after the veteran's 
separation from service.  They do not provide a nexus to 
service.  

The veteran is advised that a claimant may establish 
entitlement based on of exposure to herbicidal agents if the 
claimant served in the Republic of Vietnam during the Vietnam 
era.  The presumption of exposure is rebuttable if there is 
affirmative evidence to establish that he was not exposed to 
any such agent during that service.  38 U.S.C.A. § 1116(f) 
(West 2002).

The "Vietnam era" for purposes of the statutory presumption 
begins on January 9, 1962, and ends on May 7, 1975.  38 
U.S.C.A. § 1116(a)(1) (West 2002).  A "herbicide agent" is a 
chemical in an herbicide used in support of the United States 
and allied military operations in the Republic of Vietnam 
during this period.  38 U.S.C.A. § 1116(a)(3) (West 2002); 38 
C.F.R. § 3.307(a)(6)(i) (2004).

The legal presumption is limited to diseases enumerated in 38 
C.F.R. § 3.309(e).  Type-II diabetes is among these diseases.  
38 U.S.C.A. § 1116(a)(2) (West 2002); 38 C.F.R. § 3.307(a) 
(2003); McCartt v. West, 12 Vet. App. 164 (1999); 61 Fed. 
Reg. 41,446 (1996); 59 Fed. Reg. 341-46 (1994).  

In the veteran's case, his service records do not indicate he 
was exposed to herbicidal agents.  His DD Form 214 indicates 
that he had one year, six months and 7 days of foreign 
service.  Canal Zone service was noted.  In testimony given 
at the November 2002 hearing, the veteran acknowledged that 
his overseas service was in the Panama Canal Zone.  He did 
not service in Vietnam and is not entitled to the presumption 
of exposure to herbicides as described above.  

Again, while the veteran's contentions regarding the origin 
of his diabetes have been considered, such statements are 
probative only to the extent that a layperson can discuss 
personal experiences.  But, generally, laypersons cannot 
provide medical evidence because they lack the competence to 
offer medical opinions.  See Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has diabetes mellitus 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for diabetes mellitus is denied.

4.  Neck

The veteran contends that in 1973 or 1974 he sustained injury 
to his neck while playing football.  This contention is 
recorded in an August 2001 statement.  The Board observes 
that the veteran has indicated that he currently has a neck 
disability related to his military service.  

Post service treatment records show treatment for neck pain 
first indicated in September 1996.  Subsequent reports of 
neck pain suggest the presence of a lipoma and degenerative 
changes.  However, his service medical records are entirely 
negative for any reference to a neck injury.  No evidence has 
been brought for to show that the veteran currently has 
disability associated with injury, disease or event noted 
during military service.  Moreover, there is no basis for 
presuming the inservice incurrence of chronic disability, 
such as arthritis, as no neck disability has been 
demonstrated until many years after the veteran's separation 
from service.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise with respect 
to whether that the veteran currently has a neck disability 
associated with injury, disease or event noted during his 
military service.  Therefore, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  In view of the foregoing, entitlement 
to service connection for a neck disability is denied.

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim (s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

In the veteran's case, the VCAA notice was sent in March 
2001, prior to the initial unfavorable RO decision in July 
2001.  In that letter, the RO provided the veteran with a 
list of evidence it needed to substantiate his claim for 
service connection for a low back condition, hip condition, 
eye condition, stomach condition, depression, sleep problems, 
and diabetes mellitus.  The RO also provided a list of 
evidence VA would assist in obtaining, but that it was his 
ultimate responsibility to provide VA with the evidence or 
information it needed.  In August 2001, the RO sent the 
veteran a request that he fill out an enclosed VA form giving 
the dates and place where he was treated while in service for 
the disabilities he claimed were service related.  The 
veteran was advised that VA would be willing to help him to 
obtain pertinent evidence, but that it was his responsibility 
to provide necessary evidence to substantiate his claim.  

A letter dated in April 2002, following the initial rating 
decision, provided further notice.  The letter specifically 
addressed what the veteran's evidence had to show in order to 
substantiate his claim for service connection for a neck 
injury and glaucoma.  In this letters the RO informed the 
veteran of its duty to explain to him the information or 
evidence needed to grant the claims for service-connected.  
The letter discussed VA's duty to assist the veteran to 
obtain evidence for the claim and what was required of him in 
this regard.  He was informed that to establish the benefit, 
the evidence had to show an injury in military service or a 
disease that began in or was made worse during military 
service, or an event in service causing injury or disease; or 
a current physical or mental disability; or a relationship 
between his current disability and an injury, disease, or 
event in service.  Details about the kind of evidence that 
tended to show these things were provided.  

He veteran was asked to specify where he had received 
treatment and solicited releases to obtain his private 
records.  The RO also informed him that it would request 
these and other records, but was informed that ultimately, it 
was his responsibility to insure that private treatment 
records were received.  

In July 2004, VA General Counsel issued a memorandum that 
stated that VCAA-complying notice can be provided to the 
veteran by documents devoted solely to notifying the claimant 
of the information and evidence necessary to substantiate the 
claim, to indicating which party is responsible for obtaining 
which portion of such information and evidence, and to 
requesting that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  The 
General Counsel also held that the notice requirement of 
section 5103(a) and section 3.159(b)(1) can be satisfied by a 
document such as a statement of the case, a supplemental 
statement of the case, or a rating decision.  VAOPGCPREC 7-
2004 (General Counsel opinions are binding on the Board.  See 
38 U.S.C.A. § 7104(c) (West 2002); Splane v. West, 216 F.3d 
1058 (Fed. Cir. 2000)).  In this case, the April 2002 and 
August 2003 statements of the case, as well as the April 2003 
and November 2003 supplemental statements of the case 
provided the veteran with the information and evidence needed 
to substantiate the claim, along with the letters provided 
the veteran with the information indicating which party is 
responsible for obtaining which portion of such information 
and informed him of the opportunity to provide any evidence 
in his possession that pertains to the claims.  

In summary, the Board observes that the VA has secured or 
attempted to secure all relevant documentation to the extent 
possible.  There remains no issue as to the substantial 
completeness of the veteran's claim.  38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2003).  In March 2001, prior to the initial denial of 
benefits, the veteran was provided with a VCAA notice which 
informed him of the evidence needed to support his claim; 
what actions he needed to undertake; and how the VA would 
assist him in developing his application and claim.  While 
specific language has not been provided requesting that the 
veteran submit all records in his possession, the Board finds 
that he has been afforded ample opportunity to submit 
relevant evidence.  The veteran has not suggested that there 
exists pertinent evidence that has not been made a part of 
the veteran's claims folder.  Consequently this there is no 
indication from the veteran or the record that the clinical 
evidence is incomplete.  


ORDER

1.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for a 
psychiatric disorder.  

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for a hip 
disability.  To this extent, the appeal is allowed.  

3.  Service connection for a left eye disability is denied.  

4.  Service connection for a sleep disorder is denied.  

5.  Service connection for diabetes mellitus is denied.  

6.  Service connection for a neck disability is denied.


REMAND

With respect to the remaining issues, the Board observes that 
additional development is necessary prior to the completion 
of its appellate review.  In the case of the claim for 
service connection for a hip disability, the veteran is 
advised that when new and material evidence is presented or 
secured with respect to a claim, which has been disallowed, 
VA shall reopen the claim and review the former disposition 
of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991).  
Also, additional development is required in order to obtain a 
nexus opinion relative to the left hip disability.  

Secondly, the Board observes that the veteran's service 
medical records show that the veteran was treated for 
complaints of low back pain after lifting in March 1973 and 
he was noted to suffer a football injury resulting in deep 
gluteal tenderness in March 1974.  The Board finds that a 
nexus opinion would be helpful in order to determine the 
medical probability that the veteran currently has a back 
condition related to injury, disease or event noted during 
his military service.  

Thirdly, the veteran was treated for gastroenteritis during 
his military service in August 1974.  The Board finds that a 
nexus opinion would be helpful in order to determine the 
medical probability that the veteran currently has a existing 
disability related to injury, disease or event noted during 
his military service.  

In view of the foregoing, the case is remanded to the RO for 
the following actions:  

1.  The veteran should be afforded an 
orthopedic examination in order to 
determine the current nature and etiology 
of any existing left hip disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a left hip disability 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current a left hip disability is causally 
related to the veteran's military 
service.  The clinical basis for the 
opinion should be set forth in detail.   

2.  The RO should provide the veteran 
with a spine examination in order to 
determine the current nature and etiology 
of his existing low back disability.  All 
indicated special studies and tests 
should be accomplished.  The claims 
folder should be made available to the 
examiner for use in studying the case.  
Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has a low back disability 
associated with injury, disease or event 
noted in his military service.  In 
particular, the examiner is asked to 
answer the following:  Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current low back disability is causally 
related to the veteran's military 
service.  The clinical basis for the 
opinion should be set forth in detail.   

3.  The RO should afford the veteran a 
gastrointestinal examination in order to 
determine the current nature and etiology 
of any existing gastrointestinal 
disorder.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  Based on a review of the clinical 
record, the examiner is requested to 
provide an opinion as to whether the 
veteran currently has any 
gastrointestinal disorder associated with 
injury, disease or event noted in his 
military service.  In particular, the 
examiner is asked to answer the 
following:  Is it more likely than not 
(i.e., probability greater than 50 
percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) that the veteran's 
current gastrointestinal disorder is 
causally related to the veteran's 
military service.  The clinical basis for 
the opinion should be set forth in 
detail.   

4.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



